FILED
                            NOT FOR PUBLICATION                               MAY 02 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


WALID HAWATMEH,                                  No. 10-70533

              Petitioner,                        Agency No. A072-252-008

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted December 4, 2013
                              Pasadena, California
                      Submission Deferred January 9, 2014
                          Resubmitted March 26, 2014

Before: D.W. NELSON, WARDLAW, and RAWLINSON, Circuit Judges.

       Walid Hawatmeh (Hawatmeh), a native and citizen of Jordan, petitions for

review of the decision of the Board of Immigration Appeals (BIA) dismissing his

appeal of the ruling of an Immigration Judge (IJ) finding him removable under 8




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
U.S.C. § 1227(a)(1)(A), and denying his request for a waiver of removal. We have

jurisdiction under 8 U.S.C. § 12521 and we deny the petition for review.

      Substantial evidence supports the BIA’s finding that Hawatmeh is

removable under 8 U.S.C. § 1227(a)(1)(A). During his adjustment of status

interview, Hawatmeh willfully misrepresented the material fact that he had been

ordered deported. Although the interviewing officer did not testify before the IJ,

the presumption of regularity supports the BIA’s finding that the interviewing

officer properly inquired whether Hawatmeh had ever been deported. See Kohli v.

Gonzales, 473 F.3d 1061, 1068 (9th Cir. 2007). In addition, the BIA properly

inferred from Hawatmeh’s refusal to testify before the IJ about whether he was

asked this question that Hawatmeh knowingly made a false statement. See United

States v. Solano-Godines, 120 F.3d 957, 962 (9th Cir. 1997) (“Deportation

proceedings are civil proceedings, and in such proceedings an immigration judge

may draw an adverse inference from a defendant’s silence in response to

questioning.”) (citations omitted).




      1
        Although we lack jurisdiction to review the BIA’s discretionary denial of a
waiver of inadmissibility under 8 U.S.C. § 1227(a)(1)(H), we have jurisdiction to
review whether the BIA considered improper factors in adjudicating Hawatmeh’s
waiver request. See Vasquez v. Holder, 602 F.3d 1003, 1018-19 (9th Cir. 2010).

                                         2
      Finally, the BIA properly considered the hardship to Hawatmeh and his

family when adjudicating his application for a waiver of inadmissibility under 8

U.S.C. § 1227(a)(1)(H). See Vasquez v. Holder, 602 F.3d 1003, 1018 (9th Cir.

2010) (“The question whether to exercise discretion favorably necessitates a

balancing of an alien’s undesirability as a permanent resident with the social and

humane considerations present. Favorable considerations may include evidence of

hardship to the alien or her family if deportation occurs.”) (citation and alterations

omitted).

      Petition DENIED.




                                           3